DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/16/2022 has been entered.

Response to Amendment
Amendment filed 5/16/2022 has been entered and fully considered. Claims 1-9 and 11-15 are pending. Claim 10 is cancelled. Claims 1, -3, 5 and 12 are amended. 


Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. 
Applicant argues that adequate description and support for the amendments are provided in at least paragraphs [0012], [0037], [0055] and [0059] and figures 1-3.
Examiner respectfully disagrees. 
Paragraph [0012] states “By the pull-off direction is meant here the direction of the adhesive tape pulled off from the adhesive tape roll immediately before the deflecting edge. The deflecting edge is a three-dimensional edge, but it has a one-dimensional deflection axis. The deflection axis is an imaginary line, preferably inside the deflecting edge, which extends along the longitudinal extension of the deflecting edge and the adhesive tape is deflected around it. The deflection axis preferably has a constant spacing in the longitudinal direction of the deflecting edge from the abutment surface of the adhesive tape on the deflecting edge.”
This paragraph does not disclose that the claimed first orientation and second orientation are in opposing directions. It is important to note that the term “opposing” includes directly opposite, or an angle between the two directions of 180 degrees. This paragraph does not provide support for the inclusion of such a specific relationship between the two orientations. 
Paragraph [0037] states “In addition, a glue side of the adhesive tape is deflected from a side of the pulled-off adhesive tape facing the user to a side of the affixed adhesive tape facing away from the user, i.e., not only is the pull-off direction of the adhesive tape changed, but also the orientation of the adhesive tape, since a side of the adhesive tape facing the user is situated away from the user after the deflecting device. This side is therefore preferably the sticky glue side of the adhesive tape.”
This paragraph notes that the orientation of the adhesive side of the tape changes as is passes the deflecting device. When considering this paragraph with the figures, it does appear to provide support for a change in orientation that is generally opposed, such that the adhesive faces the user in one orientation and faces away from the user in the other orientation. However, as noted above, this portion of the disclosure does not does not provide support for the inclusion of such a specific relationship between the two orientations. 
Paragraph [0055] states ” In the pull-off direction A after the guide roller 7 there is provided the third deflecting roller 8, which in turn has a plastic abutment surface for the sticky side of the adhesive tape 3. The third deflecting roller 8 preferably does not touch the side of the fastening block 6 facing the user. The adhesive tape 3 is led between the side of the fastening block 6 facing the user and the third deflecting roller 8, in contact with both of them, up to a deflecting edge 10. The deflecting edge 10 is arranged at an angle of 45.degree. to the pull-off direction of the adhesive tape 3 directly after the third deflecting roller 8. The deflecting edge 10 is arranged in particular also at an angle of 45.degree. to the plane formed by the adhesive tape roll 2. The deflecting edge 10 is sharp enough in configuration that a deliberate pressing of the adhesive tape 3 deflected around it per FIG. 2 against a component surface is possible. However, the deflecting edge 10 should not be so sharp that the adhesive tape 3 could be severed by it.”
Paragraph [0059] states, “FIG. 2 shows the arrangement in FIG. 1. There is only a difference in the arrangement of the adhesive tape 3, whose end segment has been laid around the deflecting edge 10. The glue side of the adhesive tape 3 in FIG. 2 prior to the deflecting is facing toward the observer and after the deflecting it is facing away from the observer, so that it can be placed on a component surface 16. Next to the deflecting edge 10, there is integrally formed in the deflection block 6 an abutment surface 13, the abutment surface 13 being the wall of a recess introduced into the deflection block 6.
Like paragraph [0037] above, these paragraphs note that the orientation of the adhesive prior to the deflecting edge is facing the user, and that after the deflecting edge the adhesive side is orientated towards the user. As such, support is provided for the generally opposed orientation of the adhesive side pre and post deflecting edge. However, it is important to note that the term “opposing” includes directly opposite, or an angle between the two directions of 180 degrees. These paragraphs do not provide support for the inclusion of such a specific relationship between the two orientations. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 12 are rejected for containing new matter. Claims 1 and 12 require that the adhesive side, prior to the deflecting of the adhesive tape, is oriented in a first orientation away from an adhesive tape plane; wherein the adhesive side, after the deflecting of the adhesive tape, is oriented in a second orientation opposing the first orientation” 
The opposing direction is required to be an opposite direction. As shown in figure 3, above, the two directions do not appear to have and angle of 180 degrees between them. Moreover, the figures do not show enough to support a claim to a specific angle and the instant specification is silent about the claimed feature. Thus, the claims include new matter. 
The instant published paragraphs noted above provide support for having the adhesive side facing the user in a first orientation prior to reaching the deflecting edge, and then facing away from the user after the deflecting edge. This, at best, provides support for a generally opposing relationship. The term “opposing” in relation to the claimed orientations includes a specific angle of 180 degrees between them. The instant specification and the instant drawings do not provide support this specific relationship and thus do not provide support for the claimed specific relationship. 
Claims 2-9, 11 and 13-15 are rejected for depending from claim 1 or 12. 


Conclusion



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745